chief_counsel department of the treasury internal_revenue_service washington d c date number info release date uil cc tege eoeg et1 genin-134186-02 ----------------------------- ------------------------- ---------------------- ------------------------------------------ ---------------------------------------- dear ------------- i apologize for the delay in responding to your inquiry this is an information_letter in response to your inquiry regarding the procedures that employers may use to obtain the necessary employee supporting statements for an employer’s refund claim of employee taxes specifically you ask whether an employer can request and obtain the necessary written_statement from an employee as required under procedures and administration regulation sec_31_6402_a_-2 from an employee in an electronic submission eg e-mail sec_6402 provides that in the case of an overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability of the person who made the overpayment and subject_to certain restrictions refund any balance to such person sec_31_6402_a_-2 of the regulations provides that every claim by an employer for a refund_or_credit of employment_taxes under code sec_3101 or sec_3201 collected from an employee shall include a statement that the employer has repaid the tax to such employee or has secured the written consent of such employee to the allowance of the refund_or_credit sec_31_6402_a_-2 of the regulations provides that if the claim relates to employee taxes collected in a year prior to the year for which the credit or refund is claimed the employer must also include a statement that it has obtained from the employee a written_statement a that the employee has not claimed a refund_or_credit of the amount of the overcollection or if so such claim has been rejected and b that the employee will not claim a refund_or_credit of such amount genin-134186-02 under regulations sec_31_6402_a_-2 and ii the employer is required to retain the written statements received from the employees as part of its record generally as a condition to receiving a refund of the employer and employee portion of federal_insurance_contribution_act fica_taxes an employer has a duty to first adjust the employee portion of fica_taxes see 557_f2d_957 2d cir revrul_81_310 1981_2_cb_241 provides that at a minimum the employer must notify its employees of the overpaid employee fica tax and request their consent to filing a refund claim on their behalf to satisfy the requirements in regulations sec_31_6402_a_-2 the employer must receive either a written consent under section a i of the regulations or a written_statement under section a ii of the regulations the service has not issued any guidance indicating that some form of electronic receipt from an employee may be substituted for the required written document we appreciate your suggestions and comments on possible standards and safeguards that could be utilized to insure the authentication of electronic statements and consents from employees your comments will be most useful in our determination of whether to issue further guidance in this area if you have any questions please contact me or ---------------------------------------------------- --------------------------------------------- sincerely joseph w spires acting chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities
